Citation Nr: 9910443	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  The propriety of the initial evaluation assigned for the 
veteran's service-connected dysthymic disorder, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a left 
shoulder dislocation, status post arthroplasty, currently 
evaluated as 20 percent disabling.

4.  The propriety of the initial evaluation assigned for the 
veteran's service-connected tender, post-operative scars of 
the left shoulder, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability evaluation for 
individual unemployability as a result of service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1978 to January 
1982.  This appeal arises from a November 1975 rating 
decision of the Buffalo, New York, Regional Office (RO).  In 
this decision, the RO denied service connection for a neck 
disability.  However, service connection was granted for left 
shoulder scars and a dysthymic disorder.  Both were 
determined to be 10 percent disabling effective from October 
1994.  It was also determined that the veteran's service-
connected left shoulder disability was no more than 20 
percent disabling.  Finally, the RO denied the veteran's 
claim for a total disability evaluation for individual 
unemployability (TRIU) as a result of his service-connected 
disabilities.  The veteran appealed these determinations.  

By rating decision of May 1997, the RO granted a temporary 
total disability evaluation for the veteran's left shoulder 
disability for a period of convalescence effective from 
January to April 1997.  This grant was made under the 
provisions of 38 C.F.R. § 4.30 (1998).  In a Supplemental 
Statement of the Case (SSOC) issued in January 1998, the RO 
notified the veteran that it had extended the period of his 
total disability evaluation to August 1997 and, thereafter, 
confirmed the permanent evaluation of 20 percent disabling.  
He was also informed that the evaluation of his dysthymic 
disorder had been increased to 30 percent disabling effective 
from October 1994.  The veteran has continued his appeal.

The issues of service connection for a neck disability, an 
increased evaluation of the veteran's left shoulder disorder, 
and entitlement to TRIU are discussed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  Prior to June 18, 1997, the veteran's dysthymic disorder 
was characterized by moderate, intermittent symptomatology 
and had not produced a considerable impairment of his social 
or industrial capacity.

2.  From June 18, 1997, to the present time, the veteran's 
dysthymic disorder has produced symptoms resulting in a 
considerable impairment of his industrial and social 
adaptability.

3.  From June 18, 1997, the criteria to evaluate a dysthymic 
disorder effective prior to November 7, 1996 are more 
favorable to the veteran's claim than the rating criteria 
effective on that date.

4.  The veteran's left shoulder scars are well-healed and 
characterized by tenderness, hyperesthesia, dysesthesia, and 
numbness.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent disabling for a 
dysthymic disorder is not warranted for the time period from 
October 25, 1994, to June 17, 1997.  38 U.S.C.A. §§ 1155, 
5107(a), 7104(c) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 
9405 (regulations in effect prior to and on November 7, 
1996).

2.  An increased rating to 50 percent disabling, but not 
more, for a dysthymic disorder is warranted from June 18, 
1997 to the present time, according to the schedular criteria 
effective prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107(a), 7104(c) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 
9405 (regulations in effect prior to and on November 7, 
1996).

3.  An increased evaluation in excess of 10 percent disabling 
is not warranted for the veteran's left shoulder scars.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.14, 4.40, 4.45, Codes 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In October 1994, the veteran filed claims for secondary 
service connection for tender left shoulder scars and a 
dysthymic disorder as a result of his service-connected left 
shoulder disability.  Attached to his claim was an U. S. 
Department of Veterans Affairs (VA) psychological testing 
report dated in October 1994.  The veteran complained of left 
shoulder pain that could only be controlled by narcotic 
analgesics, however, the use of these analgesics was claimed 
to prevent him from working.  He asserted that his physical 
condition had resulted in a mood that had become increasingly 
depressed and irritable.  On examination, the veteran was 
alert, well oriented, cooperative, and appropriately dressed 
and groomed.  His vision and hearing appeared to be grossly 
intact.  The veteran's thinking, working, and speech appeared 
normal.  His affect appeared depressed and somewhat 
irritable.  Psychological testing determined that there was a 
severe degree of emotional overlay to his somatic symptoms 
and that psychological stress contributed significantly to 
exacerbation of his symptoms.  These symptoms were noted to 
be pain, weakness, numbness, easy fatigability, insomnia, 
lack of energy, frequent worrying about his health, ringing 
in his ears, and dysphoric moods with anxiety, irritability, 
depression, and feelings of hopelessness.  The examiner 
opined that it appeared very unlikely at that time that the 
veteran could continue to function in physically demanding 
occupations related to his old field of employment.  

A letter was sent to the veteran from the RO in November 
1994.  It was requested that he identify and provide release 
forms for the healthcare providers that had treated his 
psychiatric disability.  The veteran was informed that his 
failure to provide this information could have an adverse 
effect on his claims.  

In January 1995, the RO incorporated into the claims file the 
veteran's VA medical records dated from January 1993 to 
October 1994.  These records noted multiple complaints of 
left shoulder pain.  However, the veteran did not 
specifically complain about his surgical scars and no 
findings regarding these scars were noted on the examination 
reports.  These records also did not contain any discussion 
of the veteran's psychiatric disorder.  

A letter from a private physician was received in December 
1994.  This physician noted that the veteran had been seen on 
one occasion in September 1994.  The veteran complained of 
left shoulder pain and on examination there was limitation of 
motion in this joint.  The physician opined that the veteran 
had an extensive disability and loss of function in his left 
shoulder that prevented him from working at his usual job as 
a pizza maker.  The physician felt that this was a permanent 
disability and that the veteran's "lesion" was not amenable 
to surgery or physical therapy.  Also in December 1994, the 
RO received a copy of the veteran's claim of October 1994 for 
workers' compensation due to a left shoulder disability.

The veteran's letter to his congressional representative was 
received by the RO in January 1993.  In this letter he 
claimed that he suffered with continual left shoulder pain as 
a result of his service-connected disability.  He made no 
direct mention of his left shoulder scars.  The veteran 
asserted that this disability prevented him from working in 
his current occupation.

A response was received from a private physical therapy 
clinic in January 1995.  This clinic reported that it had not 
treated the veteran since 1991.  By letter of April 1995, the 
RO informed the veteran that one of the private physicians 
that he had identified as treating his claimed disorders had 
not responded to the RO's request for medical records.  He 
was requested to directly obtain this evidence and submit it 
to the VA.  The veteran was informed that his failure to 
submit this evidence could have an adverse effect on his 
claims.  

The veteran was afforded a VA orthopedic examination in June 
1995.  His medical history included surgery on his left 
shoulder in 1991.  On examination, his left shoulder had two 
surgical scars, one on the anterior side and one on the 
posterior side.  These scars had local tenderness.  No 
diagnosis was noted.

In July 1995, the veteran was given a VA psychiatric 
examination.  He complained that since his physical injuries 
in the military he had intermittent, severe to profound 
insomnia, decreased interest in daily activities, increased 
feelings of guilt, decreased energy levels, decreased 
concentration, decreased attention span, appetite 
disturbances, psychomotor retardation, and suicidal ideation 
and intent.  It was noted that the veteran suffered with 
chronic pain syndrome due to his service-connected injuries 
and that it seemed that his dysthymic disorder was a direct 
result of this problem.  On examination, the veteran was 
cooperative, but evidenced mild to moderate distress with 
anxiety and depression.  His affect was somewhat constricted 
and his mood was depressed.  His thought processes were 
within normal limits with no current suicidal or homicidal 
ideation.  There were no delusions or hallucinations present.  
He was fully oriented with good memory testing; however, his 
attention span and concentration were attenuated.  The 
diagnosis was severe, chronic dysthymic disorder.  He was 
assigned a global assessment of functioning (GAF) score of 
60.  

An addendum to the June 1995 VA orthopedic examination was 
submitted in late July 1995.  In this report, the examiner 
opined that based on the veteran's medical history and the 
paucity of X-ray findings it was recommended that the veteran 
receive a neuropsychiatric evaluation.  

By rating decision of November 1995, the RO granted service 
connection for the veteran's psychiatric disorder and his 
left shoulder scars.  Each disability was evaluated as 10 
percent disabling effective from October 25, 1994.  The 
veteran's left shoulder scars were evaluated under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 7804 and his dysthymic disorder was 
evaluated under Code 9405.  The veteran appealed these 
evaluations.  A statement of the case (SOC) was issued to the 
veteran in November 1996.  This SOC informed the veteran of 
the criteria for increased evaluations of his scars, 
psychiatric disorders, and an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  It was 
determined that the veteran's service-connected scars and 
psychiatric disorder did not make the application of the 
schedular rating impractical.  In a letter of December 1996, 
the veteran informed the RO that his VA physicians had 
recommended that he should undergo further surgery on his 
left shoulder.  

The veteran was given another VA psychiatric examination in 
December 1996.  He complained of problems sleeping, decreased 
appetite, decreased energy, and decreased concentration.  He 
related these problems to his left shoulder disability.  The 
veteran noted that he was currently receiving psychiatric 
outpatient treatment with the VA and was on prescribed 
medication.  He also reported that he was currently enrolled 
in college because he could no longer work at his former job 
in the pizza industry due to his left shoulder disability.  
The examiner noted that the veteran's medical history did not 
suggest an anxiety or psychotic disorder.  On examination, 
the veteran was calm and cooperative.  He had no psychomotor 
agitation, retardation, tremor, or abnormal movements.  There 
was good eye contact and appropriate affect.  His speech was 
overproductive and his mood was not bad.  The veteran's 
thought processes and content were within normal limits, his 
cognition was intact, and his insight and judgment were good.  
The diagnosis was dysthymic disorder with moderate stressors 
and a GAF of 60 to 70.  The examiner opined that the veteran 
was mentally and emotionally capable of performing a job that 
would not require strenuous physical activity.  The examiner 
also noted that he had not had the opportunity to review the 
veteran's medical history.  

The veteran was also given an orthopedic examination in 
December 1996.  It was noted that the veteran was expected to 
be admitted to a VA hospital for another left shoulder 
surgery in January 1997.  On examination, there were scars on 
the anterior and posterior of the left shoulder.  

In late January 1997, the veteran requested that he be given 
convalescence benefits under 38 C.F.R. § 4.30 due to his 
recent surgery on his left shoulder.  The RO associated the 
veteran's VA medical records dated from March 1996 to April 
1997 into his claims file in April 1997.  An outpatient 
record of April 1996 noted that the veteran complained of 
increased frustration and irritability because of the 
limitations he experienced due to his left shoulder disorder.  
He also complained of feelings of depression, but these were 
not as bad as in the past.  The veteran expressed problems 
with his appetite and sleeping.  He also claimed to have lost 
interest in some of his activities.  The veteran denied 
suicidal or homicidal ideation.  On examination, the 
veteran's affect was found to be blunted and mild to 
moderately depressed.  There was some preoccupation with 
somatic concerns and a tendency to view most of his 
difficulties associated with these problems.  The diagnosis 
was dysthymic disorder.  In a medical record of late April 
1996, the veteran complained of irritability when he was at 
home.  He felt there had been no change in his psychiatric 
disorder.  An outpatient record dated a few days later noted 
that the veteran appeared bright and energetic.  He felt that 
his prescribed medication had been helpful.  In a separate 
outpatient record written on the same date it was reported 
that since the veteran had started his prescribed medication 
he had felt less depressed and stressed-out.  It was also 
noted that the veteran had improved his school performance.  
A medical record of November 1996 noted the veteran's 
assertion that he was not doing well.  He acknowledged that 
his medication helped with his depression, but claimed his 
mind was preoccupied with his spouse's pregnancy, his 
schoolwork, and his continued problems with his left shoulder 
disability.  The amount of his prescribed medication was 
increased.  In December 1996, it was reported that the 
veteran was doing essentially well.  The veteran was found to 
be less depressed and agitated.  

A VA discharge summary for a period of hospitalization in 
early January 1997 reported that the veteran had undergone 
surgery for arthroscopy, open Bankhart repair, anterior 
capsulorrhaphy, and modified Weaver-Dunn clavicular 
stabilization.  Upon his discharge, it was noted that the 
veteran's wounds were healing well.  On follow-up examination 
in late January 1997, the veteran noted that his surgical 
wound had not given him any problems.  On examination, the 
surgical wound looked "great."  However, there was 
tenderness along the scar with decreased sensation to the 
left of the lateral wound.  In February 1997, the veteran 
complained of numbness lateral to his surgical wound.  On 
examination, the surgical wound was healed.  An outpatient 
record of late March 1997 found the left shoulder surgical 
scar to be well healed, but there was some tenderness at the 
surgical site.  

A VA mental health clinic record of February 1997 noted the 
veteran's complaint of continued left shoulder discomfort.  
The therapist reported that the veteran was in a relatively 
good mood and better than usual.  His prescription medication 
was again increased for treatment of his depression and pain.  
In April 1997, the veteran reported that he was feeling good 
as far as his mental situation was concerned.  He believed 
that his medication had helped his depression and somewhat 
lessened his chronic pain.  

At his hearing on appeal in June 1997, the veteran testified 
that when he worked as a manager of a pizza shop he would 
become irritable with his employees because of his left 
shoulder pain.  He also claimed that this pain would cause 
him to become irritable with his spouse.  The veteran also 
alleged that when things got "really bad" he would loose 
his motivation and do nothing.  He alleged that because of 
his physical disabilities he would feel like he could not do 
anything and this had resulted in him becoming depressed.  
The veteran testified that when his spouse would try to 
motivate him, he became irritable and would yell at her.  He 
maintained that any exacerbation of his physical problems 
would cause him to become angry.  The veteran claimed that he 
had numbness in the area of his left shoulder scars.  He 
alleged that there were scars on either side of his left 
armpit that would become irritated if he used deodorant.  The 
veteran also claimed that exposure to sunlight would cause 
his shoulder scars to blister.  His spouse testified that the 
veteran's inability to maintain employment due to his left 
shoulder disability had been a big blow to him.  She noted 
that the veteran believed that he needed to support his 
family and his inability to do so had led to his depression.  
The spouse alleged that his VA counselors and therapist had 
minimized his physical complaints and told him he should be 
able to do better in school.  She reported that these 
incidents had worsened his depression.  The spouse also 
asserted that the veteran's inability to lift his newborn 
daughter had increased his depression.  The veteran's 
representative argued that the veteran should be entitled to 
an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) for his service-connected 
disabilities.

Incorporated into the veteran's claims file in June 1997 were 
his VA vocational rehabilitation counseling reports.  In a 
letter dated in October 1996, the veteran responded to his VA 
counselors concern that he was not adequately progressing in 
his education program.  He claimed that he had been forced to 
drop to part-time status with his college degree program in 
1996 due to his spouse's illness and exacerbation and 
treatment of his left shoulder disability.  The veteran 
alleged that his frustrations from these problems had led to 
emotional difficulties.  The veteran asserted that he lowered 
his class load on the advice and with the support of his 
teachers and school counselors.  Since reducing his class 
load, the veteran reported that he had completed the 
remaining courses with high grades.  

VA counseling reports of January and May 1997 noted the 
veteran's continued problems with progress in his academic 
program.  In both reports, the counselors expressed their 
concern that the veteran was not adequately applying himself 
to his education program.  It was noted that the veteran had 
not been able to maintain a full-time status and had missed a 
number of VA counseling and medical appointments.  Both 
reports approved further classes for the veteran, but were 
pessimistic that he would be able to complete his education 
program within the allowed time.

The veteran was afforded a VA psychiatric examination in June 
1997.  He complained of continued depression because his 
physical disabilities had prevented him from supporting his 
family.  On examination, his affect was quite flat.  He was 
cooperative with no evidence of psychotic ideation, 
hallucinations, or delusions.  The veteran's insight and 
judgment were found to be adequate.  The examiner reported 
that the veteran was clearly ready to burst into tears when 
he described his situation.  The veteran noted that due to a 
personality conflict with his VA therapist, he had 
discontinued treatment.  The veteran's psychological testing 
revealed scores consistent with moderate clinical depression.  
It was opined by the examiner that the veteran appeared to be 
a very depressed man with borderline psychotic ideation, 
passive-dependent, obsessively ruminate, rigid, meticulous, 
manipulative traits, impulsive, and lacked frustration 
tolerance.  The diagnosis was severe dysthymic disorder with 
a GAF score of 53.

A VA orthopedic examination was given to the veteran in July 
1997.  He complained of some hyperesthesia along his left 
shoulder surgical scars.  On examination, it was noted that 
there were three surgical scars around the veteran's left 
shoulder.  There were two scars on the anterior of the 
shoulder, the first was vertical and measured 14 centimeters 
(cm) and the second was horizontal and measured 10 cm.  The 
third scar was on the on posterior shoulder and measured 18 
cm.  There was hyperesthesia and dysesthesia along the area 
of the anterior scars.  

The RO, in August 1997, associated with the veteran's claims 
file his VA medical records dated from January 1995 to July 
1997.  These records contained duplicates of evidence 
previously considered by the RO.  The records not previously 
considered did not contain any references to the veteran's 
left shoulder scars or his psychiatric disability.  In July 
and September 1997, a VA nurse's statements were received.  
These statements noted that he veteran was receiving ongoing 
orthopedic treatment and could not return to work for the 
foreseeable future.  

A SSOC was issued to the veteran in January 1998.  He was 
notified that the evaluation of his psychiatric disability 
had been increased to 30 percent disabling effective from 
October 1994.  The regulations pertaining to the evaluation 
of psychiatric disorders effective before and on November 7, 
1996 were discussed.  The criteria for a 50 percent 
evaluation were noted and it was determined by the RO that 
the veteran's psychiatric symptomatology did not meet this 
level of disability.  He was also informed that the 
evaluation of his left shoulder scars was continued at 10 
percent disabling.  The factors for an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
were discussed and it was determined that the veteran's 
disabilities did not render the schedular criteria 
impractical.  

A letter from a VA nurse was received in February 1998.  It 
was noted that the veteran had continued to receive 
orthopedic treatment of his left shoulder disability.

In October 1998, the veteran's representative submitted a 
written brief directly to the Board.  Regarding the veteran's 
service-connected psychiatric disability, it was contended 
that a remand was warranted.  The representative argued that 
the RO had failed in its SSOC to apply the U. S. Court of 
Appeals for Veterans Claims (formerly known as the U. S. 
Court of Veterans Appeals)(hereafter referred to as Court) 
ruling in the Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
and apply the psychiatric criteria most favorable to the 
veteran.  It was also contended that had failed to explain 
why an evaluation higher than 30 percent disabling was not 
warranted for the psychiatric disability and the RO had based 
its evaluation on factors extraneous to the rating criteria.


II.  Evaluation of the Veteran's Dysthymic Disorder and Left 
Shoulder Scars.

a.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
dysthymic disorder and left shoulder scars are worse than 
evaluated, and he has thus stated well-grounded claims.  As 
noted later in the discussion of the applicable criteria, the 
Court recently issued the decision of Fenderson v. West, No. 
96-947 (U. S. Vet. App. Jan. 20, 1999), in which it 
determined that an appeal from an original grant of service 
connection required staged evaluations.  A review of the SOC 
and SSOC reveals that this issue was not properly stated.  It 
is determined that the RO's evaluations have been conducted 
at intervals since he originally filed his claims and, in 
effect, have accomplished staged evaluations.  Therefore, the 
undersigned finds that the veteran has not been prejudiced by 
the phrasing of the issue on the SOC and SSOC on the grounds 
that the staged evaluations have been accomplished and that 
the veteran has been notified of these decisions and given 
the appropriate opportunity to respond.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).

It is also noted that the RO received a letter from a VA 
nurse in February 1998 after it had issued its last SSOC in 
January 1998.  This letter did not discuss the veteran's left 
shoulder scars or psychiatric disorder and it did not 
indicate that he was receiving ongoing treatment for these 
disabilities.  In fact, this letter was virtually word for 
word the same as the nurse's previous letters of July and 
September 1997.  Therefore, the undersigned finds that the 
February 1998 letter is not pertinent to the issues decided 
below and a remand for RO consideration of this letter is not 
required.  See 38 C.F.R. § 20.1304 (1998).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  In claims dealing with the original rating of a 
service-connected disability, the veteran may be assigned 
separate evaluations for separate periods of time based on 
the facts found in the case.  Fenderson v. West, No. 96-947 
(U. S. Vet. App. Jan. 20, 1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).



b.  Analysis.

Dysthymic Disorder

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed, effective November 7, 1996.  
To that extent, the record shows that the veteran had notice 
of the old and new criteria for evaluating his dysthymic 
disorder in the SSOC issued in January 1998.  While brief, 
the RO did evaluate the veteran's symptomatology under both 
criteria and determined that the new criteria were more 
favorable to his claim.  The RO also noted the symptomatology 
required for a higher rating and that the veteran did not 
meet this criteria.  This SSOC also noted the results of the 
veteran's recent psychiatric examinations regarding his 
mental state and social impairment.  This information is 
pertinent to evaluating psychiatric disorders under rating 
criteria such as general functioning, work efficiency, and 
maintaining social relationships.  It is therefore determined 
by the undersigned that the representative's arguments of 
October 1998 are unpersuasive as the RO has adequately 
informed the veteran of the applicable rating criteria, 
determined the criteria most favorable to the veteran, and 
applied it to the appropriate symptomatology. 

It is also noted that the VA psychiatric examiner of December 
1996 did not have an opportunity to review the veteran's 
claims file.  However, this deficiency was corrected on the 
examination of June 1997 that reviewed the veteran's medical 
history.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions, which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not under evaluate 
the emotionally sick veteran with a good work record, nor 
could it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(1998).

The veteran is currently assigned a 30 percent disability 
rating for a dysthymic disorder.  Prior to November 1996, a 
30 percent evaluation was assigned when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and that 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned when the ability to establish and 
maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic Code 9405.  
(Effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1998).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West Supp. 1998).

Effective November 7, 1996, a 30 percent rating is assignable 
for a dysthymic disorder that results in occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9405 
(Effective November 7, 1996).

An evaluation of 70 percent disabling is assigned when the 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. Part 4, 
Diagnostic Code 9405 (Effective November 7, 1996).

Neither the veteran nor his representative has filed any 
complaints regarding the effective date of the award of 
service connection for his dysthymic disorder effective on 
October 25, 1994.  From October 1994 to June 1997, the 
veteran's psychiatric disorder appears to have been no worse 
than 30 percent disabling under either the new or old 
criteria.  During this period, the veteran was able to 
maintain a stable marriage and attend college on a part-time 
basis.  The major hindrance to attending college full-time 
was due to pain from his left shoulder disorder and his 
spouse's illness.  His symptoms consisted mostly of 
depression regarding his physical pain and inability to 
support his family.  The psychiatric examinations of July 
1995 and December 1996 noted GAF scores between 60 and 70.  
The outpatient records in 1996 and early 1997 along with the 
results of the December 1996 psychiatric examination, 
indicated some improvement in the veteran's symptomatology.  
This improvement appears to be the result of increases in 
prescribed medication, ongoing psychiatric treatment, 
continued school attendance, and the successful birth of the 
veteran's first child.

Unfortunately, the veteran's psychiatric examination of June 
1997 reported a worsened disability picture.  The veteran 
noted that he no longer sought psychiatric treatment due to a 
personality conflict with his VA therapist.  During the 
interview, the veteran became very emotional and the listed 
symptomatology from the psychological testing was 
significantly worse than what had been noted in October 1994.  
The examiner found the dysthymic disorder to be severe and 
noted a significantly lower GAF score of 53.  This 
deterioration was also noted in the VA vocational 
rehabilitation reports in which his counselors advised him he 
was not progressing adequately in his school program.  

This evidence indicates that the veteran's psychiatric 
disorder has sustained an increase in symptomatology since 
June 1997.  This increased symptomatology is consistent with 
a 50 percent evaluation under the old criteria for a 
psychiatric disorder that has considerably impaired his 
industrial ability.  It is determined that the old criteria 
is more favorable to the veteran on the basis that the 
symptomatology illicited in June 1997 would not meet most of 
the symptoms listed for a 50 percent evaluation under the new 
criteria.  An evaluation of 70 percent disabling under the 
old criteria is not warranted.  The veteran has been able to 
maintain his social relationship with his spouse and child to 
the extent that he is even able to provide childcare while 
his spouse works.  He also has maintained some college course 
attendance and according to his testimony and response to his 
VA vocational rehabilitation counselors the major 
interference with his school attendance and complications 
with his left shoulder disability and his spouse's illness.  
While the examiner of June 1997 noted the veteran's dysthymic 
disorder to be "severe", the psychological testing only 
noted "moderate" clinical depression and the GAF score of 
53 does not reflect a disorder of a severe nature as defined 
by the old criteria.  

The undersigned finds that the schedular criteria have not 
been made impractical by the circumstances of the veteran's 
service-connected psychiatric disability.  He has never been 
hospitalized for his psychiatric complaints and, in fact, has 
he broken off outpatient treatment for this disorder in 
recent years.  The evidence of record indicates that the 
primary interference with the veteran's industrial 
adaptability has primarily been his left shoulder disorder, 
not his psychiatric disability.  He has been able to maintain 
at least part-time attendance in college in recent years for 
qualification in a sedentary type job.  Under these 
circumstances, referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

The preponderance of the evidence of record indicates that 
the veteran's dysthymic disorder was indicative of a level of 
disability of 30 percent disabling from October 25, 1994 to 
June 18, 1997.  From June 18, 1997 to the present time, the 
evidence indicates that the veteran's psychiatric disability 
had increased in severity to a 50 percent disabling.


Left Shoulder Scars

The applicable schedular criteria concerning scars are as 
follows:

Code 7803.  Scars, superficial, poorly 
nourished, with repeated ulceration; rate 
as 10 percent disabling.

Code 7804.  Scars, superficial, tender 
and painful on objective demonstration; 
rate as 10 percent disabling.

Code 7805.  Scars, other.
>Rate on limitation of function of the 
part affected.

38 C.F.R. Part 4 (1998).

Examinations have revealed three separate surgical scars on 
the veteran's left shoulder.  All of these scars have 
resulted from surgery on the veteran's service-connected left 
shoulder disability and are located in close proximity in the 
same anatomic area.  Thus, all of these scars would affect 
the functioning of a single joint, i.e. the left shoulder.  
The rating criteria noted above evaluate the same 
symptomatology.  Therefore, all three scars will be evaluated 
as a single disability in order to prevent violation of the 
provisions of 38 C.F.R. § 3.14.

In recent years, examinations of the veteran's left shoulder 
scars has found tenderness and excessive sensitivity or 
distorted sensation to touch.  The veteran testified that the 
area around his scars is numb.  He has not claimed that these 
scars are poorly nourished or have repeated ulceration.  His 
claims that deodorant or sunlight irritates the scars are not 
equivalent to the criteria noted at Code 7803.  Thus, an 
evaluation under this Code is not warranted.  It is also 
determined that an evaluation for limitation of motion in the 
left shoulder is also not warranted as this symptomatology is 
already evaluated under the veteran's left shoulder 
disability which is further discussed in the REMAND section 
below.  A higher evaluation, more than 10 percent disabling, 
is not authorized under Code 7804.

The veteran has never been hospitalized for residuals of his 
left shoulder scars nor has he claimed that his scar 
symptomatology has interfered with this ability to work.  
Therefore, there is no basis on which the rating criteria can 
be found to be impartial and no referral for an evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  
It is also noted that the VA orthopedic examination of July 
1997 was not based on a review of the veteran's entire 
medical history.  However, remanding this issue for an 
additional evaluation of the veteran's scars would serve no 
purpose as he already has the highest evaluation allowed for 
this disorder under the rating criteria.  In fact, the July 
1997 examination was more descriptive of the veteran's left 
shoulder scars then any previous examination.  

The preponderance of the evidence does not warrant an 
increased evaluation for the veteran's left shoulder scars.  
Since the veteran has received a 10 percent evaluation under 
Code 7804 effective since the date of his claim in October 
1994, and there have not been periods of prolonged 
exacerbation, separate rating periods are not applicable to 
this issue.


ORDER

An increased evaluation of more than 30 percent disabling for 
a dysthymic disorder from October 25, 1994, to June 17, 1997, 
is denied.

An increased evaluation to 50 percent disabling, but not 
more, for a dysthymic disorder from June 18, 1997, to the 
present time is granted, subject to the applicable criteria 
pertaining to the payment of veteran's benefits.

An increased evaluation for tender, post-operative scars of 
the left shoulder for any period of time since the effective 
date of this claim in October 25, 1994 is denied.


REMAND

The veteran testified in June 1997 that his military 
specialty was a rescue swimmer.  He claimed that he injured 
his neck while being dragged through the water by a military 
helicopter.  A review of his service medical records 
indicates that he complained of neck pain in April and 
December 1981.  On both occasions, the assessment was a 
muscle strain.  Post-service medical records have assessed 
the veteran's neck complaints as neck "degeneration" and 
musculoskeletal pain.  A cervical spine X-ray of June 1995 
did note minimal evidence of arthritic changes and 
recommended a computerized tomography (CT) scan or magnetic 
resonance image (MRI) to verify a more pronounced disorder.  
However, the radiologist's recommendations were later 
countermanded by the examining physician in July 1995.  Under 
the circumstances, the undersigned finds that the veteran 
should be given a VA orthopedic examination in order to 
determine if the veteran currently has a chronic neck 
disorder and, if so, whether it is etiologically related to 
his in-service complaints.  See Savage v. Brown, 10 Vet. App. 
488 (1997). 

As noted in the above decision, the VA orthopedic examiner of 
July 1997 did not have an opportunity to review the veteran's 
claims file or medical history.  This fact makes this 
examination inadequate for rating purposes.  It is also noted 
that subsequent to this examination, additional orthopedic 
treatment records were incorporated into the claims file in 
August 1997.  In letters from a VA nurse of July 1997, 
September 1997, and February 1998 it was reported that he was 
receiving continuing orthopedic treatment for his left 
shoulder.  As of January 1998, it does not appear that the 
veteran's left shoulder had not recovered and stabilized from 
his January 1997 surgery.  Thus, it is evident that the 
veteran should receive another VA orthopedic examination so 
that a comprehensive disability picture can be accurately 
portrayed.  See Green v. Derwinski, 1 Vet. App. 121; Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

Regarding the veteran's left shoulder disability, the RO's 
attention is directed to the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1994), which required medical 
opinions on the degree that range of motion was inhibited 
during flare-ups due to pain, instability, or ankylosis.  It 
was ruled that such studies and opinions are required under 
38 C.F.R. §§ 4.40 and 4.45 (1996).  Therefore, these opinions 
should be requested from the VA orthopedic examiner.

Finally, the veteran's representative argued in the brief of 
October 1988 that the RO had not considered all appropriate 
rating criteria in evaluating the veteran's left shoulder 
disability.  It was contended that this disability should 
also be evaluated under Diagnostic Codes 5201, 5202, and 
5203.  38 C.F.R. Part 4 (1998).  While on remand, the RO 
should determine if these codes are applicable to the 
veteran's claim and provide a reasons and bases on their 
applicability.

It is determined by the undersigned that the veteran's claim 
for TRIU is inextricably intertwined with the issues being 
remanded to the RO.  See Babchak v. Principi, 3 Vet. App. 466 
(1992).  Therefore, this issue is held in abeyance until the 
case has been returned from the RO.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his left 
shoulder disability from November 1994 to 
the present time.  He should also be 
requested to identify the healthcare 
providers that have treated his neck 
disability since his separation from the 
military.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
The RO should inquire if his Workers' 
Compensation claim of October 1994 
resulted in a physical examination.  If 
so, then the appropriate release form for 
this examination report should also be 
obtained.  Treatment records from any 
identified VA facility should also be 
obtained.  When the above requested 
information and consent forms are 
received, the RO should contact the named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the current severity of the 
veteran's service-connected left shoulder 
disability.  It is also required for a 
medical determination of whether the 
veteran currently has a chronic neck 
disability and, if so, is it the result 
of any incident during the veteran's 
military service.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, he should note the reasons why 
such an opinion can not be made.  The 
claims folder must be made available to 
the examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.  The examiner should 
express opinions for the record on the 
following:

a.  Does the veteran currently have 
a chronic neck disability?  If so, 
please provide the appropriate 
diagnosis.  If the examiner arrives 
at this opinion without obtaining a 
radiological study, CT scan, or MRI 
of the cervical spine, he or she 
should note for the record the 
reasons for this decision.

b.  If the veteran currently has a 
chronic neck disability, is it at 
least as likely as not that this 
disability was incurred or 
permanently aggravated by any 
incident during the veteran's 
military service?  The examiner 
should use language in his or her 
answer similar to the language 
highlighted in the above question.  
The examiner should refrain from 
using phrases like "maybe", 
"possibly", or "could have."

c.  What is the range of motion in 
the veteran's left shoulder joint?  
Is this joint ankylosed?  If so, at 
what degree is it ankylosed at?

d.  Is there a loss of the head of 
the left humerus (flail shoulder), 
nonunion of the left humerus (false 
flail joint), or fibrous union of 
the left humerus?

e.  Is there recurrent dislocation 
of the left humerus at the 
scapulohumeral joint?  If so, are 
there frequent or infrequent 
episodes of this dislocation?

f.  Is there malunion of the left 
humerus?  If so, in your best 
medical judgment please characterize 
this deformity as mild, moderate, or 
marked.

g.  Is there a dislocation or 
malunion of the left clavicle or 
scapula?  Is there nonunion of the 
left clavicle or scapula?  If there 
is nonunion, does it result in loose 
movement?

h.  Does the veteran's left shoulder 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to any service-
connected disability?  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

i.  Does pain on motion of the 
veteran's left shoulder limit 
functional ability during flare-ups 
or when these joints are used 
repeatedly over a period of time?  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

j.  To what degree does the 
veteran's service-connected left 
shoulder disability have an effect 
on his social and industrial 
capacity?  The degree of any social 
and industrial impairment should be 
specified. 

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4. Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
for an increased evaluation of his 
left shoulder disability, service 
connection for a neck disability, and 
TRIU may now be granted.  Regarding 
the veteran's claim for increased 
evaluation of his left shoulder 
disability, the RO's attention is 
directed to the decision of the Court 
in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1994).  Therein, the Court 
held that ratings based on limitation 
of motion do not subsume 38 C.F.R. 
§ 4.40 (1996) or 38 C.F.R. § 4.45 
(1996).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1996) 
(avoidance of pyramiding) do not 
forbid consideration of a higher 
rating based on greater limitation of 
motion due to pain on use, including 
during flare-ups.  The RO should also 
evaluate this disability under the 
criteria found in Diagnostic Codes 
5200 through 5203.  A reasons and 
bases must be provided to the veteran 
on why any of these Codes were not 
applicable to his claim for an 
increased evaluation.  The RO should 
also evaluate this claim under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  If the RO's decision on any 
of the issues on appeal remains 
adverse to the veteran, then a SSOC on 
those issues should be sent to the 
veteran and his representative.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




      _________________________________
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals


 


